The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
2.	The action is responsive to the communications filed on 3/24/2021. Claims 1-20 are pending in the case. Claims 1, 8 and 15 are amended.  Claims 1, 8 and 15 are independent claims. Claims 1-20 are rejected.
Summary of claims

3.	Claims 1-20 are pending, 
	Claims 1, 8 and 15 are amended,
	Claims 1, 8 and 15 are independent claims,
Claims 1-20 are rejected.

Response to Arguments
4.	With respect to Double Patenting Rejection, Applicant requested the rejection be held in abeyance.  Examiner respectfully reasserts the double patenting rejection accordingly.
Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 9-11, filed 3/24/2021, with respect to claims 1-20, have been considered but are not persuasive in view of new rejection ground(s).
	

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
	Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10303728. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims in patent 10303728.  In claim 1 of patent 10303728, there are at least additional features of "…receiving a request to access a landing page, the landing page being associated with an entity and a template…determining a second content portion for display in the landing page based on information associated with the entity, based at least in part on a relevance of the second content portion to at least one of the first user or the first content portion, and populated on the landing page, based at least in part on a rank order corresponding to the relevance of the second content portion; determining a third content portion for display in the landing page based on information associated with the first user, the third content portion being different from the first and second content portions, and the information associated with the user including at least information indicated by a second user as being of interest to the second user on a third party social network”, which are not present in instant claim 1.  The remaining instant claims 2-7 do not appear to contain additional limitations over the claims 2-8 of patent 10303728 that would patentably differentiate the three claim sets in a non-obvious way.  Claim 8 is citing similar limitations as claim 17 in patent 10303728, but does not have the additional features as cited in claim 17 in patent 10303728, and Claim 15 is “a non-.

Instant Application 16/387,287
Patent 10,303,728
Claim 1. A computer-implemented method, comprising: 



receiving a request to access a landing page for an entity, the landing page being associated with a template, the template being personalized based at least in part on at least first user data, the first user data including identified 

determining a first content portion for the landing page based on information associated with the request; 
determining a second content portion for the landing page using a relevance of the second content to at least one of the first user or the first content portion; 





determining a third content portion for the landing page using identified information associated with an entity, the identified 








and providing the landing page for display, the landing page including the first content portion, the second content portion, and the third content portion.

personalized based at least in part on at least one of a first user attribute 

indication of the first user interacting with particular content that is 
separate from the landing page;  determining a first content portion for 
display in the landing page based on information associated with the request;  
determining a second content portion for display in the landing page based on 
information associated with the entity, based at least in part on a relevance 
of the second content portion to at least one of the first user or the first 
content portion, the second content portion being different from the first 
content portion, and populated on the landing page, based at least in part on a 
rank order corresponding to the relevance of the second content portion;  
determining a third content portion for display in the landing page based on 

different from the first and second content portions, and the information 
associated with the user including at least information indicated by a second 
user as being of interest to the second user on a third party social network, 
the first user and the second user being connected on the third party social 
network;  
and providing the landing page for display, the landing page 
including the first content portion, the ranked second content portion, and the 
third content portion, wherein each of the first, second, and third content 
portions is filtered based on a set of rules established by the entity to 
display content associated with the entity. 


determine a first content portion for the landing page based on information associated with the request; 
determine a second content portion for the landing page using a relevance of the 





determine a third content portion for the landing page using identified information associated with an entity, the identified information corresponding to historical analytics of supplemental content associated with the entity; 







and provide the landing page for display, the landing page including the first 

instructions that, when executed by the processor, cause the processor to: 
receive a request to access a landing page, the landing page being associated 
with an entity and a template, the template being personalized based at least in part on at least one of a first user attribute or a first user preference, 
and the request being generated in response to an indication of the first user 
interacting with particular content that is separate from the landing page;  
determine a first content portion for display in the landing page based on 
information associated with the request;  
determine a second content portion 
for display in the landing page based on information associated with the entity 
and at least in part on a relevance of the second content portion to at least 

being different from the first content portion, and populated on the landing 
page, based at least in part on a rank order corresponding to the relevance of 
the second content portion; 
determine a third content portion for display in the landing page, the third content portion being different from the first content portion and the second content portion, based on information associated with the first user, the information associated with the user including at least information indicated by a second user as being of interest to the second user on a third party social network, the first user and the second user being connected on the third party social network;  
and provide the landing page for display, the landing page including the first content portion, the ranked second 
first, second, and third content portions is filtered based on a set of rules 
established by the entity to display content associated with the entity.


determine a first content portion for the landing page based on information associated with the request; 
determine a second content portion for the landing page using a relevance of the second content to at least one of the first user or the first content portion; 





determine a third content portion for the landing page using identified information associated with an entity, the identified information corresponding to historical analytics of supplemental content associated with the entity; 







and provide the landing page for display, the landing page including the first content portion, the second content portion, and the third content portion.

personalized based at least in part on at least one of a first user attribute 
or a first user preference, the request being generated in response to an 
indication of the first user interacting with particular content that is 
separate from the landing page;  


display in the landing page based on information associated with the request;  
determining a second content portion for display in the landing page based on 
information associated with the entity, based at least in part on a relevance 
of the second content portion to at least one of the first user or the first 
content portion, the second content portion being different from the first 
content portion, and populated on the landing page, based at least in part on a 
rank order corresponding to the relevance of the second content portion;  
determining a third content portion for display in the landing page based on 
information associated with the first user, the third content portion being 
different from the first and second content portions, and the information 
associated with the user including at least information indicated by a second 

the first user and the second user being connected on the third party social 
network;  
and providing the landing page for display, the landing page 
including the first content portion, the ranked second content portion, and the 
third content portion, wherein each of the first, second, and third content 
portions is filtered based on a set of rules established by the entity to 
display content associated with the entity. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dinesh Gopinath et al (US Publication 20110066497 A1, hereinafter Gopinath), in view of David J. Nugent et al (US Publication 20090254564 A1, hereinafter Nugent), and further in view of Mark Zuckerberg et al (US Publication 20110264736 A1, hereinafter Zuckerberg), and Joyce Book (US Publication 20070100688 A1, hereinafter Book), and Perialwar Venkataramanujam (US Publication 20100042635 A1, hereinafter Venkataramanujam).

As for independent claim 1, Gopinath discloses: A computer-implemented method, comprising: receiving a request to access a landing page for an entity (Abstract, recommending items to users include maintaining a database of user-related information including user profiles, each including at least a history of user activities associated with a first entity that has a relationship with an inventory of recommendable items, obtaining information about an identity of a user interacting with a second entity (Abstract); [0011], the first entity may include an advertiser and may include a plurality of advertisers each having a relationship with a respective inventory of recommendable , the landing page being associated with a template, the template being personalized based at least in part on at least first user data ([0059]-[0065], the advertiser profile includes an up-to-date inventory catalog, attributes of items in the catalog, including product category and price, user’s shopping cats, transaction history, and wish lists, advertiser-specific ad generation rules, such as campaign templates and IDs, offers/message rules, category exclusions, and advertiser pixel tag, user response to previously served ads), the first user data including identified common attributes (see more details in Book) for one or more campaigns accessed by a first user ([0065] and [0089], the landing page may be personalized based on user data including user response to previously served ads, what forms of visual creatives are more effective on this particular user; [0080], the specific form and content of the display are created using ad templates that determine both the appearances and the interactive features of ads that belong to certain categories, for example, certain items will be presented in live banners and the contents of the banners are refreshed periodically), and user preference information provided by the first user ([0032]-[0033], profiling information includes demographics, such as age and gender, and user preferences; [0065], the landing page may be personalized based on user data including user response to previously served ads; see more details in Venkataramanujam), the request being generated in response to an indication of the first user interacting with particular content that is separate from the landing page (Fig. 1 and [0036] wherein an advertising service for generating personalized ; determining a first content portion for the landing page based on information associated with the request (Fig. 1 and [0036] wherein an advertising service for generating personalized advertisements on a publisher’s site. Further, Fig. 4 and [0090] wherein a service provider interacting with a publisher and an advertiser for generating personalized advertisement); determining a second content portion for the landing page using a relevance of the second content to at least one of the first user or the first content portion ([0083] wherein when the user clicks on the advertisement, a personalized dynamic landing page is provided in the user’s browser to display an extended array of product recommendations for this user.  The new list of items shown in the dynamic landing page may extend beyond the list of items previously displayed in the advertisement; Fig. 3A-3C wherein the advertisement 375 includes two items that the advertising engine 270 has identified as relevant given this particular user’s interests, together with a promotional offer from Overstock, The multiple items being displayed in one advertisement can belong to different categories of products carried by a single advertiser, or can come from different advertisers (e.g., a particular chair sold both at Overstock.com and Target.com); as shown in Fig. 3C, the second content portion 399 is ; determining a third content portion for the landing page using identified information associated with the entity, the identified information corresponding to historical analytics of supplemental content associated with the entity ([0059]-[0065], the advertiser profile includes an up-to-date inventory catalog, attributes of items in the catalog, including product category and price, user’s shopping cats, transaction history, and wish lists, advertiser-specific ad generation rules, such as campaign templates and IDs, offers/message rules, category exclusions, and advertiser pixel tag, user response to previously served ads; [0051]-[0058], the publisher profile includes attributes of the available ad spot such as banner size and time limits, the maximum number of displayable items for a given spot, and other publisher-prescribed display rules, average or individual users’ viewing histories and habits on the publisher’s web site, ad serving history and user responses); and providing the landing page for display, the landing page including the first content portion, the second content portion, and the third content portion (Fig. 1 and [0036] wherein an advertising service for generating personalized advertisements on a publisher’s site; [0083] wherein when the user clicks on the advertisement, a personalized dynamic landing page is provided in the user’s browser to display an extended array of product recommendations for this user.  The new list of items shown in the dynamic landing page may extend beyond the list of items previously displayed in the advertisement), the landing page being formatted in accordance with at least some of the identified common attributes ([0065] and [0089], the landing page may be personalized based on user data including user response to previously served ads, . 
Gopinath discloses displaying extended array of product recommendation for the user in the personalized landing page ([0083]), it would have been obvious to one with ordinary skill, in the art at the time of the invention, to recognize that the first content portion, the second content portion and the third content portion could be displayed in a landing page.  In addition, in an analogous art of a landing page management system, Nugent discloses determining a third content portion for the landing page using identified information associated with the entity, the identified information corresponding to historical analytics of supplemental content associated with the entity (Fig. 2, the third content portion 203 and 205, the custom content section which presents content that has been specifically selected as a function of the visitor’s profile information (based on information associated with the user)); and providing the landing page for display, the landing page including the first content portion, the second content portion, and the third content portion (Fig. 2, the first content portion 202, the standard primary content which presents information considered to be of likely interest to most site visitors, the second content portion 204, the standard promotional content which presents promotions considered to be useful to all site visitors, the third content portion 203 and 205, the custom content section which 
Gopinath and Nugent are in analogous art because they are in the same field of endeavor, providing a landing page to users with customized advertising content. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Gopinath using the teachings of Nugent to include providing all advertising content data in one single landing page and displaying different portions in one single landing page. The motivation is to providing a landing page to users with customized advertising content as suggested by Nugent (Fig. 2).
Further, in another analogous art of providing recommendation content in a personalized landing page, Zuckerberg discloses determining a third content portion for the landing page using identified information associated with the entity, the identified information corresponding to historical analytics of supplemental content associated with the entity ([0008] wherein the recommended web pages (the recommended content) are selected based on the number of times that the user’s friends or connections in the social networking system (which is a third-party web site (See Abstract)), for example, a landing page of a news website may recommend web pages that contain stories that the user's friends have commented on or shared frequently within the social networking system).
Gopinath and Nugent and Zuckerberg are in analogous art because they are in the same field of endeavor, providing customized content to user based on user’s contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Gopinath and Nugent 
Furthermore, Gopinath discloses personalizing landing page based on analysis of user data including user response to previously served ads, what forms of visual creatives are more effective on this particular user ([0065], [0080], [0089]), but does not expressly disclose the landing page being formatted in accordance with common attributes, Book clearly discloses: the first user data including identified common attributes for one or more campaigns accessed by the first user ([0061], template is used to define fonts and colors of fonts, style of advertising elements; [0065], based upon the rules in template, the attribute data from the user analysis inputs is used to determine which display elements are necessary to create an individual ad, and then appropriately places each display element within the selected template that is used to create the personalized ad) … the landing page being formatted in accordance with at least some of the identified common attributes ([0061], template is used to define fonts and colors of fonts, style of advertising elements; [0065], based upon the rules in template, the attribute data from the user analysis inputs is used to determine which display elements are necessary to create an individual ad, and then appropriately places each display element within the selected template that is used to create the personalized ad);
Gopinath and Nugent and Zuckerberg and Book are in analogous art because they are in the same field of endeavor, providing customized content to user based on user’s 
Additionally, Gopinath discloses the template being personalized based on user data including user’s age and gender ([0032]-[0033]), the landing page may be personalized based on user data including user response to previously served ads ([0065]), that is, at least user’s age, gender, and response to previous ads may be provided by user, however, Gopinath does not expressly disclose user specifies preference information, Venkataramanujam expressly discloses: and user preference information provided by the first user ([0056], user may select template, also may input the preference of the font of the text on the landing page);
Gopinath and Nugent and Zuckerberg and Book and Venkataramanujam are in analogous art because they are in the same field of endeavor, providing customized content to user in landing page. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Gopinath using the teachings of Venkataramanujam to include allowing user to select template to generate landing page, and specify preference such as the font of the text on the landing page. The motivation is to generate the customized landing page based on user selected preferences including the layout/design/appearance on the landing page.

 determining a ranking order for the first content portion, the second content portion, and the third content portion, the ranking order based at least on a determined relevance of each of the first content portion, the second content portion, and the third content portion to an item associated with the particular content (Gopinath: [0080] wherein some advertisement content are created using ad templates that determine both the appearances and the interactive features of ads that belong to certain categories, an advertiser may specify that items will be presented in live banners in the order of relevance and the contents of the banners are refreshed periodically to provide the user with a rolling list of product recommendations; [0080] wherein the product information to be displayed may include image URL, price, retailer name, reviews/ratings and relevance scores); and determining a display location in the landing page for each of the first content portion, the second content portion, and the third content portion based at least on the ranking order (Zuckerberg: [0064] wherein selecting the highest ranked URLs and preparing a recommendations display the ranked content). As for dependent claim 3, Gopinath-Nugent-Zuckerberg-Book discloses: at least one of the first content portion, the second content portion, or the third content portion includes at least one of advertising content, images associated with a brand, text, or rich media (Gopinath: Fig. 3A-3C.  [0081] wherein the advertising engine can be configured to display an advertisement on a publisher’s site as a text advertisement, a banner advertisement, a rich media advertisement, a marketing promotion, a coupon, a . As for dependent claim 4, Gopinath-Nugent-Zuckerberg-Book discloses: accessing a template data store, in response to receive the request (Gopinath: [0080] wherein some advertisement content are created using ad templates that determine both the appearances and the interactive features of ads that belong to certain categories, an advertiser may specify that items will be presented in live banners in the order of relevance and the contents of the banners are refreshed periodically to provide the user with a rolling list of product recommendations); and selecting the template from a plurality of templates stored in the template data store (Gopinath: [0080] wherein some advertisement content are created using ad templates that determine both the appearances and the interactive features of ads that belong to certain categories, an advertiser may specify that items will be presented in live banners in the order of relevance and the contents of the banners are refreshed periodically to provide the user with a rolling list of product recommendations). As for dependent claim 5, Gopinath-Nugent-Zuckerberg-Book discloses: identifying at least three impressions in the template, the impressions corresponding to locations within the template for the first content portion, the second content portion, and the third content portion (Gopinath: [0080] wherein some advertisement content are created using ad templates that determine both the appearances and the interactive features of ads that belong to certain categories, an advertiser may specify that items will be presented in live banners in the order of relevance and the contents of . As for dependent claim 6, Gopinath-Nugent-Zuckerberg-Book discloses: the particular content comprises a display advertisement featuring an item, and wherein determining the first content portion further comprises: determining an attribute associated with the item featured in the display advertisement (Gopinath: [0077] wherein the advertising engine may analyze the characteristics of each group and form, for each individual cohort group, one or more sets of products that are representative to the common interests of the people in this group); and determining content indicated as being associated with the attribute (Gopinath: [0042] wherein the user profile includes a rich collection of user-related data, including for each individual user: [0043] wherein demographic information such as age, gender, the number of children in the household, household income, zip code, and cohort group; [0044] wherein membership or visits of portals; [0045] wherein customer identities at shopping services; [0046] wherein action histories at advertisers’ online and local stores, including purchasing history such as both finished and unfinished transactions, shopping carts, and returned purchases; exploratory activities; survey responses and product ratings; [0047] visits to various interest areas such as sports, celebrities, news, and music, shopping; [0048] recent web searches; [0049] personal tastes in music, movies, television, games, and merchants; [0050] click rate and conversion history of previously encountered ads). 
personalizing at least a portion of the template, based at least in part on the first user data (Fig. 3A-3B, [0081]-[0083] wherein generating a personalized dynamic landing page to provide consumers with an extended array of personalized product recommendations consistent with the advertisement).

As per Claims 8-14, they recite features that are substantially same as those features claimed by Claims 1-7, thus the rationales for rejecting Claims 1-7 are incorporated herein.

As per Claims 15-20, they recite features that are substantially same as those features claimed by Claims 1-6, thus the rationales for rejecting Claims 1-6 are incorporated herein.

7.	Claims 2, 9, 16 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over  Gopinath, Nugent and Zuckerberg and Book and Venkataramanujam as applied on claims 1,  8 and 15, and further in view of Elan Dekel et al (US Publication 20080249853 A1, hereinafter Dekel).

As for dependent claim 2, Gopinath and associated discloses displaying ranked content (Gopinath: [0080]; Zuckerberg: [0064]), in addition, in another analogous art of providing customized advertise/recommendation content to user, Dekel discloses: determining a display location in the landing page for each of the first content portion, the second content portion, and third content portion based at least on the ranking order (Dekel: [0033] wherein if ads from multiple advertisers can be displayed at one time, the order or relative placement of the ads can dependent on relative bids (the rank order)).
Gopinath and Dekel are in analogous art because they are in the same field of endeavor, providing customized content to user based on user’s contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Gopinath using the teachings of Dekel to include determining display location based on rank order. The motivation is to display the high ranked content in better place.

As per Claim 9, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hua Lu/